Citation Nr: 1421304	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-15 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right ankle/leg disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The Veteran served on active duty from November 1945 to February 1947.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in St. Paul, Minnesota, before the undersigned Veterans Law Judge (VLJ) in April 2014.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2013); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND


Additional development is necessary in the Veteran's claim for entitlement to service connection for a right ankle/leg disorder.  

The available service treatment records (STRs) reflect that the Veteran was treated during service (1946) for a sprained ankle.  This had occurred 2 months before and continued to result in residual pain and instability.  X-ray was negative in June of 1946.  No chronic right ankle or leg disability was noted during military service.  

Although the Veteran provided testimony in 2014 of ongoing post service right ankle symptomatology, no actual medical records reflecting such are of record.  It is noted that a private physician, J.L.D., M.D., provided a hand-written noted dated in December 2010, wherein it was noted that the Veteran had been a patient for approximately 20 years.  He remained in excellent health, and his only complaint over the years had been that of intermittent pain and discomfort in the right ankle and right leg.  The Veteran related that the onset of his right ankle/leg symptoms began during service when an ammunition carrier ran over his right ankle.  X-rays were negative.  After service, the Veteran stated that he continued to experience residuals of the injury, to include that he was unable to perform heavy duty because of weight bearing problems and inability to climb.  Exam showed some varicosities in the right leg and ankle.  Mild swelling and tenderness were noted in the ankle.  While sensory exam was intact, there was weakness of the right foot, ankle, and distal leg.  He had an intermittent limp as a result.  The examiner's assessment was of a post contusion, compression injury with ongoing and increasing symptoms since the initial injury.  

When examined by VA in March 2011, the Veteran reported increasing right ankle pain.  He said that his right ankle "wobbles" front to back and sideways and occasionally hurt when he walked.  He denied any increasing pain in the ankle with standing in one position for 20 minutes.  His ankle sometimes gave out when on his tiptoes.  Range of motion (ROM) of the right ankle included plantar flexion from 0 to 25 degrees with normal from 0 to 45 degrees.  There was no complaint of pain.  Dorsiflexion was full from 0 to 10 degrees with full to 20 degrees but with no complaint of pain.  Eversion was normal, but better in the left ankle than right.  X-rays of the right ankle were negative, and no right ankle diagnosis was provided.  

Another private physician, J.L.B., M.D., provided a statement on the Veteran's behalf in February 2014.  It was noted that the Veteran gave a history of inservice injury to the right ankle.  While X-rays were negative in 1946, he continued to have pain and difficulty.  He wore a brace for a period of several months because of continuing pain and instability.  His post service employment was a sedentary job.  Current examination showed some chronic swelling of the ankle, more obvious in the medial aspect than the lateral.  There was limited ROM in ankle inversion with pain.  There was pain to palpation in the area of the medial malleolus, especially distal to the medial malleolus.  There was some decreased ROM to plantar flexion and extension as well as eversion.  The examiner opined that the Veteran's medical history was consistent with a significant soft tissue (ligamentous) injury of the ankle.  His exam was consistent with osteoarthritis of the ankle (but no X-ray was conducted).  His right ankle was much more affected that the left which would be expected after an old injury on the right.  

At the 2014 hearing, the Veteran reiterated his contention that his current right ankle/leg problems were related to the inservice ankle injury.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of his current residuals of a right ankle injury (right ankle/leg disorder).  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination results should be clearly reported.  

The examiner is requested to respond to the following:  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current residuals of a right ankle injury, if existent, are causally related to service, to specifically include his complaints of a sprained ankle in 1946 with negative X-ray?  

Detailed reasons for all opinions should be provided.  

Note - The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO/Appeals Management Center (AMC) should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

2.  After completion of the above and any additional development which the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issue of entitlement to service connection for a right ankle/leg disorder on appeal.  The RO should issue an appropriate supplemental statement of the case (SSOC), and give the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

